Citation Nr: 0910141	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
calluses of the feet.


REPRESENTATION

Appellant represented by:	Peter J. Meadows


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel








INTRODUCTION

The Veteran had active service from August 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2008 decision, the Board affirmed the RO's denial 
of the benefits sought on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In a January 2009 Order, the CAVC granted a 
Joint Motion for Remand (Joint Motion), vacated the Board's 
July 2008 decision, and remanded the appeal to the Board for 
compliance with instructions provided in the Joint Motion.  
The Board will thus proceed with appellate review in 
compliance with those instructions.



FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's calluses on both 
feet were productive of pain upon examination and weight-
bearing and required trimming at least every 5 days and 
icing.  In addition, the Veteran limited his activities at 
home in preparation for the work week, when he knew he would 
have to stand and walk for extended periods of time, causing 
pain in his feet.  

2.  On physical examination, the October 2005 VA examiner 
found 9 calluses on the Veteran's feet.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for calluses of 
the feet have been met, from February 24, 2004, through 
October 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.10, 
4.40, 4.71a, 4.118, Diagnostic Codes 5284, 7819, 7804 (2008).

2.  From October 23, 2008, the criteria for a 30 percent 
evaluation for calluses of the feet have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321(b), 4.1, 4.2, 4.10, 4.40, 4.71a, 4.118, 73 Fed. 
Reg. 54708 (Sept. 23, 2008), Diagnostic Codes 7819, 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (noncompensable) to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the Veteran in September 
2005, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability affects the Veteran's employment.  Although no 
longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  A 
March 2006 letter described how VA calculates disability 
ratings and effective dates.

It is acknowledged that the VCAA letters sent to the Veteran 
in September 2005 and March 2006 do not appear to fully 
satisfy the requirements of Vasquez-Flores, which was decided 
well after initial adjudication of this claim, in that they 
did not specify that the evidence should show how the 
disability affects the Veteran's employment and daily life.  
Therefore, to that extent, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be satisfied solely by various post-decisional 
communications.  See Mayfield v. Nicholson, supra, 444 F.3d 
at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, the Veteran sent a five-page letter to the RO 
in March 2006, describing in detail how his disability has 
affected both his employment opportunities and his daily life 
and activities.  He has clearly demonstrated knowledge of the 
evidentiary requirements for an increased evaluation.  In 
addition, the December 2005 rating decision and June 2006 SOC 
explained the basis for the RO's action, and the SOC provided 
him with an additional 60-day period to submit more evidence.  
Further, the SOC provided a list of the diagnostic codes and 
associated criteria for evaluations under those codes.  Thus, 
the Board finds that the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess and Vasquez-Flores, have been satisfied.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development, by remand to the RO, 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity. .  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  Individual disabilities are 
assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran was evaluated under Diagnostic Codes (DC) 7819 
and 7804, found in 38 C.F.R. § 4.118.  DC 7819 addresses 
benign skin neoplasms, and mandates that they are to be rated 
as either scars under DCs 7801-7805, or on the basis of 
impairment of function.  DC 7804 addresses superficial scars 
that are painful on examination.


The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, 
which became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  A veteran whom VA rated before such date under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may 
request review under these clarified criteria, irrespective 
of whether his or her disability has worsened since the last 
review.  The effective date of any award, or any increase in 
disability compensation, based on this amendment will not be 
earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations regarding 
effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  
Thus, the Board will consider both the former and current 
regulations in this case.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the Veteran contends he is entitled to 
an increased evaluation for calluses on his feet.  Service 
connection was initially granted for this disability in a 
September 2004 rating decision, which awarded 10 percent 
under DCs 7819 and 7804 effective from February 24, 2004, the 
date on which the Veteran's claim for service connection was 
received.  


The Veteran filed a request for an increased evaluation in 
August 2005, which was denied in a December 2005 rating 
decision by the RO and affirmed by the Board in July 2008.  
As discussed above, the Veteran filed a timely appeal of the 
Board's decision and the CAVC granted a Joint Motion 
remanding the case to the Board for review in compliance with 
the instructions in the Motion.

The Board will first consider the medical evidence to 
determine whether a rating in excess of 10 percent is 
warranted.  

The Veteran first sought treatment with Dr. P.J H. in January 
2005, complaining of extremely painful lesions on the plantar 
aspect of both feet that began 20 years ago.  The doctor 
observed sub-one and sub-five porokeratotic lesions, as well 
as lesions underneath the interphalangeal joint on the left 
and the medial interphalangeal joint on the right hallux.  
Dr. P.J.H. further described them as intractable plantar 
keratoses from the bone.  The Veteran stated he debrided the 
lesions with a scalpel once a week.  Pedal pulses were 
normal.  All lesions were pared and enucleated, which was a 
painful process for the Veteran.  Dr. P.J.H. referred the 
Veteran for orthotics and discussed the possibility of 
surgical intervention.  X-rays revealed hypertrophy of the 
sesamoid apparatus, specifically the tibial.  The doctor 
questioned, but did not conclude, that this may have started 
the callus problem.  The doctor also noted extensis deformity 
of the hallux bilaterally, left greater than right.  

In August 2005, the Veteran followed up with Dr. P.J.H., 
noting improvement after wearing orthotics for seven months.  
Range of motion of all joints was described as adequate.  The 
lesions were again debrided, but the doctor stated that this 
conservative form of treatment was not working and 
recommended surgery due to the amount of pain the Veteran was 
in.  Specifically, the doctor recommended a sesamoid shaving, 
excision of the sesamoid at the interphalangeal joint, a 
fifth metatarsal osteotomy and arthroplasty of the fifth 
digit on the left.  It appears that the Veteran did not 
pursue surgery at that time.  


The Veteran was afforded a VA examination in October 2005.  
He said his feet were aggravated by standing for 2 minutes, 
walking half a block, going up and down stairs, sitting for 5 
minutes, and lifting over 40 pounds in weight.  Dorsi and 
plantar flexion of the toes was 20 degrees.  On the right 
foot, there was a 1 centimeter callus on the dorsal medial 
part of the second toe, as well as a 1 1/2 centimeter callus on 
the ventral surface proximal to the fifth toe that was 
moderately tender.  Additionally, there was a callus proximal 
to the great toe measuring 1 1/2 centimeters, and another on 
the ventral medial surface of the great toe measuring 1 
centimeter.  There was also a large callus measuring 2 by 11/2 
centimeters on the right heel that was moderately tender.  On 
the left foot, there was a callus proximal to the great toe 
on the ventral surface measuring 1 centimeter, and a 11/2 
centimeter callus on the ventral surface of the foot proximal 
to the fifth toe that was moderately tender.  There was also 
a 11/2 centimeter callus on the ventral surface of the great 
toe, and a 1 centimeter callus on the medial surface of the 
left fifth toe.  Overall, the examiner noted 9 calluses on 
the Veteran's feet.  The examiner assessed multiple calluses 
of the feet, more symptomatic on the right foot than the 
left, with moderate disability with progression.  The 
Veteran's primary complaint was pain with weight-bearing, and 
there was no weakness or fatigability.  There was no evidence 
of painful motion, edema, or instability.  The calluses were 
moderately to severely tender, and there was no abnormal 
weight-bearing.  

Dr. P.J.H. wrote a letter in February 2006, stating he had 
treated the Veteran for over a year.  The Veteran's calluses 
throbbed by the end of the day and limited what he could do.  
X-rays revealed an accessory sesamoid in the left foot and 
other bone changes which the doctor believed were 
contributing to the calluses.  Further, the lesions were so 
nucleated that simply addressing the bone structure would not 
alleviate the callus problem.  Rather, the doctor recommended 
that the calluses be excised by laser ablation on the bases, 
or excision and adjacent tissue transfer.  However, the 
doctor noted the Veteran did not wish to pursue surgical 
options at that time, and that he had a diminished quality of 
life due to the lesions.  

In March 2006, the Veteran composed a detailed 41/2 page letter 
that described the effects of the calluses on his employment 
and daily living activities.  He described having to trim his 
calluses on a weekly basis throughout the course of his 
career, in order to prepare his feet to wear shoes all day.  
His current job required a lot of standing in 10-hour shifts, 
and after working, his back slumped in pain because of the 
way he had to walk and stand.  He stated that when standing, 
he had to cup his feet and drag his leg due to the pain.  He 
limited his activities at home because he knew he would have 
to stand and walk at work during the week.  He was not able 
to walk around a track or jog, play basketball, or do any 
type of exercise except weight lifting on a bench.  His 
calluses burned when driving the 50 minutes to work each day.  
He could not go more than 5 days without trimming his feet, 
and had to ice them after trimming.  During winter months, 
his feet hurt and ached more than in other months.  

There is no other medical evidence relative to the rating 
period on appeal in the claims file.  

As previously discussed, the criteria for evaluating scars 
under DC 7804 were amended during the pendency of this appeal 
and became effective on October 23, 2008.  The new DC 7804 
addresses scars that are painful or unstable.  Under this 
code, a 10 percent evaluation is assigned where there are one 
or two scars; a 20 percent evaluation is assigned where there 
are three or four scars; and a 30 percent evaluation is 
assigned where there are five or more scars.  Note (1) of the 
code defines an unstable scar as one as to which there is 
frequent loss of covering of skin over the scar.

Applying the amended DC 7804 to this claim, the Board finds 
that the Veteran is entitled to a 30 percent evaluation 
effective October 23, 2008, as he has well over five lesions 
or calluses on his feet.  

Since the effective date of the amended skin regulations was 
October 23, 2008, the Board must look at the former 
regulations to determine whether the Veteran is entitled to 
an increased rating prior to October 23, 2008, under the 
former regulations.  


The former DC 7804 addressed superficial scars that were 
painful on examination, and had only one available rating of 
10 percent.  Note (1) of the former regulation stated that a 
superficial scar was one not associated with underlying soft 
tissue damage.  In any case, the former DC 7804 does not 
allow for an increased rating in this case because the 
Veteran is already assigned the highest possible rating under 
that code.  

Thus, the Board has considered whether any alternative 
diagnostic codes would allow for an increased rating.  The 
Veteran is already assigned a 10 percent evaluation, so DCs 
7802, 7803, and 7823 do not allow for an increase because 10 
percent is the highest rating available under those codes.  
There has been no showing that the Veteran's calluses cover 
more than 6 square inches, so DC 7801 does not allow for an 
increased rating.  There is no evidence that he has any of 
the disorders listed in DCs 7806-7818 or 7821-7833, and thus 
those codes do not apply.  DC 7820, like DC 7819 under which 
the Veteran's disability is currently rated, instructs the 
adjudicating body to rate the disorder under the codes for 
scars or for dermatitis, and thus does not allow for an 
increased rating.  

Finally, the Board has considered DC 7805, which addresses 
"other scars," and allows for rating on the basis of 
limitation of function of the affected part.  However, the 
Board finds that none of the codes dealing with limitation of 
function of the foot apply to this case.  There is no 
evidence of acquired flatfoot, acquired claw foot, 
metatarsalgia, hallux valgus or rigidus, hammer toe, or 
malunion of the tarsal or metatarsal bones; thus, DCs 5276 
and 5278-5283 do not apply.  While the Veteran has complained 
of pain in his feet, he has not complained of weakness, and 
in any case, the highest rating available under DC 5277 for 
weak feet is 10 percent.  

Thus, the Board finds that neither the former DC 7804 nor any 
alternative codes allow for an increased rating in this 
claim.  However, the Board has also considered whether the 
competent evidence establishes any additional functional 
limitation due to factors such as pain, weakness, 
incoordination, or fatigability such that the Veteran's 
disability picture is more nearly approximated by a rating 
higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
evidence demonstrates almost constant foot pain.  At the 
October 2005 VA examination, the Veteran reported he could 
stand for only 2 minutes at a time without pain, and the 
examiner assessed moderately to severely tender calluses.  In 
August 2005, Dr. P.T.H. recommended surgery due to the amount 
of pain the Veteran was experiencing.  Further, the Veteran 
stated in his March 2006 letter that he spent a significant 
amount of time preparing his feet to endure the standing and 
walking required of him at work by trimming his calluses no 
less often than every 5 days and icing his feet.  Also, he 
limited his activities at home in the hopes of lessening the 
compounding of foot pain when added to his work activities.  

Taking the Veteran's pain complaints into consideration, the 
Board finds that his disability picture warrants an increased 
rating.  See DeLuca, 8 Vet. App. 202 (1995).  In reaching 
this conclusion, the Board has also taken into consideration 
the CAVC's decision in Vasquez-Flores v. Peake, cited to 
above, where the Court, in discussing notice, stated: 

[A] disability rating will be determined by 
applying relevant DCs, which typically provide for 
a range in severity of a particular disability from 
0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life. 

Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).

In light of the Court's emphasis on effects of disability on 
employment and daily living in Vasquez-Flores, the Board 
concludes that the Veteran's pain, with consideration of its 
effect on his daily life and employment, warrants the higher 
rating granted herein.

In terms of assigning a rating under the appropriate 
diagnostic code, the Board finds that DC 5284 is the most 
applicable code which allows for an evaluation greater than 
10 percent.  DC 5284 addresses "other foot injuries."  A 10 
percent evaluation is assigned for moderate injuries, a 20 
percent evaluation for moderately severe injuries, and a 30 
percent evaluation for severe injuries.  In light of the 
Veteran's consistent pain complaints and reports, the Board 
finds that the disability picture more nearly approximates 
the 20 percent rating category for moderately severe foot 
injuries under DC 5284, from February 24, 2004, until the 
date of the regulatory amendment.  

In reaching our conclusion, the Board has also considered 
Esteban v. Brown, in which the Court held that separate 
ratings could be assigned for a single injury where the 
injury produced more than one symptomatology.  6 Vet. App. 
259 (1994).  The Court clarified that the critical element in 
that case was that none of the symptomatology of the 
conditions was duplicative of or overlapping with the 
symptomatology of the other two conditions.  In this case, 
the Veteran's calluses have not produced more than one 
category of symptomatology.  Awards for disfigurement are 
granted only for injuries to the head, face, or neck, all 
highly visible areas of the skin.  In this case, 
disfigurement is not a factor because the calluses are on the 
feet.  Further, there is no loss of function not already 
contemplated by the increase based on DeLuca, above.  For 
example, there was no loss of motion of the feet as 
demonstrated by the range of motion tests during the October 
2005 VA examination.  Finally, the Board notes the evidence 
describing bone structure problems in the Veteran's feet.  
This, however, is a separate disability, and, if shown to be 
service connected, should be filed as a separate claim and 
rated separately.  Although the bone structure of the 
Veteran's feet may be aggravating his service-connected 
callus disability, the callus disability does not then 
include the non-service-connected bone structure problem for 
rating purposes.  Therefore, Esteban does not apply to the 
facts of this case and does not require a separate rating. 

Finally, the evidence does not reflect that this disability 
has caused marked interference with employment (beyond that 
already contemplated in the assigned evaluation), or has 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Hence, referral for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.    


In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for calluses of his feet, as 
described above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


ORDER

A 20 percent evaluation for calluses of the feet is granted 
from February 24, 2004, until October 23, 2008, and a 30 
percent evaluation for calluses of the feet is granted from 
October 23, 2008, subject to governing criteria applicable to 
the payment of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


